UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X                  7/2/2021
                                                          :
COTIVITI, INC., COTIVITI HOLDINGS,                        :
INC., and COTIVITI USA, LLC,                              :
                                                          :
                                        Plaintiffs,       :    19-cv-6559 (VSB)
                      - against -                         :
                                                          :   OPINION & ORDER
KEVIN MCDONALD, RONALD JONES,                             :
JR., and JEFFREY MARTIN,                                  :
                                                          :
                                         Defendants :
                                                          :
--------------------------------------------------------- X

Appearances:

A Michael Weber
Littler Mendelson, P.C.
New York, NY
Counsel for Plaintiffs

Daniella Adler
Littler Mendelson, P.C.
New York, NY
Counsel for Plaintiffs

Miguel Angel Lopez
Littler Mendelson, P.C.
New York, NY
Counsel for Plaintiffs

Miguel Angel Lopez
Littler Mendelson, P.C.
New York, NY
Counsel for Plaintiffs

Alex C. Weinstein
Vedder, Price, P.C.
Chicago, Illinois
Counsel for Defendants
Daniel Colin Green
Vedder, Price, P.C.
Chicago, Illinois
Counsel for Defendants

Thomas R. Dee
Vedder, Price, P.C.
Chicago, Illinois
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Before me is Defendants’ motion to dismiss Plaintiffs’ First Amended Complaint, which

asserts claims of breach of contract, misappropriation of trade secrets, and unfair competition.

For the reasons stated herein, Defendants’ motion to dismiss is GRANTED IN PART and

DENIED IN PART.

                 Factual Background1

        Plaintiffs Cotiviti, Inc., Cotiviti Holdings, Inc., and Cotiviti USA, LLC (“Cotiviti”)

together make up an analytics company that provides, among other things, payment accuracy and

risk management solutions to healthcare payers. (FAC ¶¶ 25–26.) Defendant Kevin McDonald

(“McDonald”) joined Cotiviti in May 2016 as the Vice President, Client Engagement. (Id. ¶ 32.)

In this capacity, McDonald was responsible for strengthening relationships with clients to

support Cotiviti’s strategic growth initiatives. (Id. ¶¶ 33–34.) Defendant Jeffrey Martin

(“Martin”) began his employment with a predecessor of Cotiviti in 2011. He became Cotiviti’s

Director of Audit Operations in June 2015. (Id. ¶ 36.) Martin “was responsible for providing

leadership and management for one or more accounts or significant audit projects,” and



1
  This factual background is derived from the allegations in Plaintiff’s First Amended Complaint (“FAC”) filed on
October 15, 2019. (Doc. 31.) I assume the allegations set forth in the First Amended Complaint to be true for
purposes of this motion. See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). However,
my references to these allegations should not be construed as a finding as to their veracity, and I make no such
findings in this Opinion & Order.

                                                             2
“over[saw] all audit activities for assigned accounts to maximize valid claim identification and

overpayment recoveries.” (Id. ¶ 37.) Defendant Ronald Jones, Jr. (“Jones”) began his

employment with a predecessor of Cotiviti in 2005. He became a Manager, Payment

Accuracy/Data Mining for Cotiviti in January 2014, and the Director, Operations – Data Mining

Analytics and Payment Accuracy in May 2016. (Id. ¶¶ 39–40.) As the Director, Operations –

Data Mining Analytics and Payment Accuracy, “Jones was responsible for providing leadership

and management of Cotiviti accounts, including responsibility for development of new audit

concepts, refining older concepts, client contract management, audit staffing, oversight over a

team of managers, senior auditors, junior auditors, and staff, staff training and development,

overall audit service delivery to major clients, audit productivity, and account growth.” (Id. ¶

41.) Each Defendant interacted with Cotiviti clients and had access to sensitive business

information. (Id. ¶¶ 35, 38, 43–44, 46.)

       Each Defendant signed a number of agreements at the outset and during the course of

their employment with Cotiviti. At the beginning of his employment, McDonald signed a Non-

Disclosure, Non-Solicitation, and Non-Compete Agreement (“Non-Disclosure Agreement”) that

prohibited him from competing with Cotiviti or soliciting their employees for a period of two

years after his employment terminated. (Id. ¶ 47.) Cotiviti offered McDonald the option to

participate in Cotiviti Holdings, Inc. 2016 Equity Incentive Plan (“Plan”). In connection with his

participation in the Plan, McDonald entered into three Restrictive Stock Unit Awards

Agreements (“RSU Agreements”)—the first on May 25, 2016, the second on February 1, 2017,

and the third on February 1, 2018. Those agreements also contained restrictive covenants

attached as Exhibit A. (Id. ¶¶ 53–54.) Jones and Martin also entered into RSU Agreements

containing restrictive covenants that prohibited them from joining competitors or soliciting



                                                     3
clients for two years after the termination of their employment. (Id. ¶¶ 55–56.)

           McDonald resigned from Cotiviti effective February 8, 2019. (Id. ¶ 63.) In March 2019,

McDonald accepted a position as Vice President of Eligibility Operations at Discovery Health

Partners (“DHP”), a direct competitor of Cotiviti. (Id. ¶¶ 7, 31.) Jones resigned from Cotiviti on

May 1, 2019, and subsequently accepted employment with DHP as a Senior Director,

Coordination of Benefits. (Id. ¶¶ 8, 10, 64.) Martin also resigned from Contiviti, and

subsequently he accepted a position with DHP as a Senior Director, Eligibility Operations. (Id.

¶¶ 8–9.) During the two-week period between providing notice and departing Cotiviti,

Defendants McDonald and Jones continued to have access to trade secrets and other sensitive

information. Neither Defendant notified Cotiviti that they accepted positions with DHP. (Id. ¶¶

63–64.) Cotiviti sent letters to McDonald and Jones on May 20, 2019 and to Martin on May 30,

2019 advising them that their employment at DHP violated the Non-Disclosure Agreement and

RSU Agreements. (Id. ¶ 65.) Cotiviti also requested written assurances from McDonald and

Jones that they would not work for a competitor, and that they had returned all documents and

data related to Cotiviti. (Id. ¶ 66.) Defendants refused to terminate their employment with DHP.

(Id. ¶¶ 68–69.)

                    Procedural History

           Plaintiffs filed this action on July 15, 2019, and filed the First Amended Complaint on

October 15, 2019. (Docs. 1, 31.) On October 28, 2019, Defendants moved to dismiss the First

Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Docs. 32–33.) On

November 8, 2019, Plaintiffs filed a memorandum of law with exhibits in opposition to

Defendant’s motion to dismiss. (Pls.’ Mem.)2 Briefing on this motion was completed when



2
    “Pls.’ Mem.” refers to the Plaintiffs’ Opposition to Defendants’ Motion to Dismiss the First Amended Complaint,

                                                               4
Defendants filed their reply memorandum of law on November 15, 2019. (Doc. 36.)

                 Legal Standard

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:

the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render [a] plaintiff’s inferences

unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

        In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor. Kassner

v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). A complaint need not make

“detailed factual allegations,” but it must contain more than mere “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Iqbal, 556 U.S. at 678 (internal

quotation marks omitted). Finally, although all allegations contained in the complaint are

assumed to be true, this tenet is “inapplicable to legal conclusions.” Id. A complaint is “deemed

to include any written instrument attached to it as an exhibit or any statements or documents

incorporated in it by reference.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.




filed October 28, 2019. (Doc. 33.)

                                                      5
2002) (quoting Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir.

1995)).

                 Discussion

                 A.      Choice of Law

                         1. Breach of Contract

          Neither party disputes that Connecticut law applies to Plaintiffs’ breach of contract claim,

and both parties assess the breach of contract claim under Connecticut law in their submissions.

Based upon the choice of law provisions in the RSU Agreement and the restrictive covenant,

either Connecticut law or Georgia law plausibly apply. However, “[i]]n spite of these choice of

law provisions, the parties briefed the current motion assuming that [Connecticut] law should

apply. Under such circumstances, the Court of Appeals has held that it is appropriate to ignore a

choice of law provision and apply the law of the forum as briefed by the parties.” Rolon v. U.S.

Amada, Ltd., No. 95 Civ. 6231 (LAP), 1997 WL 724798, at *2 (S.D.N.Y. Nov. 18, 1997); see

Cargill, Inc. v. Charles Kowsky Res., Inc., 949 F.2d 51, 55 (2d Cir. 1991) (concluding that “even

when the parties include a choice-of-law clause in their contract, their conduct during litigation

may indicate assent to the application of another state’s law”). Therefore, I can apply

Connecticut law to the breach of contract claim without engaging in a choice-of-law inquiry. See

Dilek v. Watson Enters., Inc., 885 F. Supp. 2d 632, 641 (S.D.N.Y. 2012) (applying Connecticut

law to a breach of contract claim without a choice-of-law analysis where the parties agreed

Connecticut law applied).

                         2. Trade Secret & Unfair Competition

          Although the parties agree that Connecticut law applies to the breach of contract claims,

they disagree as to what law applies to the trade secret claims. Defendants contend that Georgia

law properly applies to Plaintiffs’ misappropriation of trade secrets claim, and under Georgia

                                                       6
law, a trade secret claim cannot be solely based on the inevitable disclosure doctrine. (Defs.’

Mem. 4–5.)3 Further, Defendants argue that even if Georgia law is inapplicable, Plaintiffs’ trade

secret claim still fails because they have not demonstrated that Defendants occupy similar roles

at DHP as they had at Cotiviti that would require them to reply on the alleged trade secrets. (Id.

at 5.) In opposition, Plaintiffs point to the RSU Agreements each Defendant signed, which

includes a restrictive covenant as Exhibit A that contains a clause that provides that Connecticut

law would apply to claims related to the contract. (Pls.’ Mem. 13.) The clause states the

following:

        Remedies. Participant expressly agrees and understands that the remedy at law for
        any breach by Participant of this Exhibit A will be inadequate and that the damages
        flowing from such breach are not readily susceptible to being measured in monetary
        terms. Accordingly, it is acknowledged that upon Participant’s violation of any
        provision of this Exhibit A, the Company shall be entitled to immediate injunctive
        relief and may obtain a temporary restraining order and permanent injunction
        restraining any further breach. The parties hereby stipulate and agree to the
        exclusive jurisdiction of the federal or state courts within the State of New York for
        any action which may be brought under or in connection with this agreement. The
        failure of the Company or Participant at any time to insist upon a strict performance
        of any of the terms herein shall not be deemed a waiver of any subsequent breach
        or default in the terms, conditions and covenants herein contained. The provisions
        of this agreement are severable, and the enforceability or invalidity of any term or
        provision of this Exhibit A shall not affect the enforceability and validity of the
        remaining terms and provisions of this Exhibit A. If any one or more of the
        provisions contained in this Exhibit A shall for any reason be held to be expressly
        broad, as to duration, geographic scope, activity or subject matter, such provision(s)
        shall be construed by severing, limiting or reducing it or them so as to be
        enforceable to the extent compatible with the applicable law as it shall then exist.
        This Exhibit A shall be construed and enforced in accordance with Connecticut law.

        (Doc. 31-3.)

        Alternatively, Plaintiffs assert that Delaware law should apply. (Pls.’ Mem. 15.) In support

of this claim, Plaintiffs point to a separate choice-of-law provision in the RSU Agreements.


3
  “Defs.’ Mem.” refers to the Memorandum in Support of Motion to Dismiss Plaintiffs’ First Amended Complaint
filed on October 28, 2019. (Doc. 34.)

                                                          7
       6)(k) Choice of Law; Jurisdiction. This Agreement and all claims, causes of action
       or proceedings (whether in contract, in tort, at law or otherwise) that may be based
       upon, arise out of or relate to this Agreement will be governed by the internal laws
       of the State of Delaware, excluding any conflicts or choice-of-law rule or principle
       that might otherwise refer construction or interpretation of this Agreement to the
       substantive law of another jurisdiction.

(Doc. 31-3.) Plaintiffs argue that Delaware law would apply to the torts claims here, as the

choice-of-law provision applies to “all claims, causes of action or proceedings (whether in

contract, in tort, at law or otherwise) that may be based upon, arise out of or relate to this

Agreement.” (Id.; Pls.’ Mem. 15–16.) Further, Plaintiffs argue that applying Delaware law

would be proper because all three Plaintiffs are incorporated in and citizens of Delaware. (Id. at

16.)

       Defendants contend that the clause Plaintiffs cite does not state that Connecticut law will

apply to any actions arising from the RSU Agreements. (Doc. 36, at 5–6.) Further, Defendants

argue that even if Plaintiffs’ reading of the clause is correct and Connecticut law does apply,

Plaintiffs’ trade secret claim does not arise from the RSU Agreements. (Id. at 6.) Defendants

also refute Plaintiffs’ claim that Delaware law may apply. First, Defendants contend that the

choice-of-law clause in the RSU Agreements does not govern the trade secret claims asserted by

Plaintiff, particularly where the restrictive covenants contain their own choice-of-law provision.

Lastly, Defendants claim that the trade secret claim is not one that arises under the RSU

Agreements. (Id.)

       Where jurisdiction is based on diversity of citizenship, a district court must apply the

choice-of-law principles of the forum state. Fargas v. Cincinnati Mach., LLC, 986 F. Supp. 2d

420, 423 (S.D.N.Y. 2013) (“A federal district court sitting in diversity jurisdiction must apply the

choice-of-law principles of the forum state, in this case New York.”); see also Fieger v. Pitney

Bowes Credit Corp., 251 F.3d 386, 393 (2d Cir. 2001). As a general matter, under New York

                                                      8
law, “[a]bsent fraud or violation of public policy, a court is to apply the law selected in the

contract as long as the state selected has sufficient contacts with the transaction.” Hartford Fire

Ins. Co. v. Orient Overseas Containers Lines (UK) Ltd., 230 F.3d 549, 556 (2d Cir. 2000); see

also Int’l Bus. Machs. Corp. v. Mueller, No. 14-CV-9221 (KMK), 2017 WL 4326114, at *4

(S.D.N.Y. Sept. 27, 2017) (“New York law provides that, ‘as a general matter, the parties’

manifested intentions to have an agreement governed by the law of a particular jurisdiction are

honored. It is as though the law of the selected jurisdiction were incorporated into the agreement

by reference.’”) (quoting Granite Ridge Energy, LLC v. Allianz Global Risk U.S. Ins. Co., 979 F.

Supp. 2d 385, 391 (S.D.N.Y. 2013)). A choice-of-law provision “governs only a cause of action

sounding in contract, not one sounding in tort, unless the express language of the choice-of-law

provision is sufficiently broad as to encompass the entire relationship between the contracting

parties.” Drenis v. Haligiannis, 452 F. Supp. 2d 418, 425–26 (S.D.N.Y. 2006) (internal

quotation marks omitted).

       First, I consider Plaintiffs’ claim that Connecticut law applies. While “[c]ontractual

choice of law provisions are generally enforceable under both New York law and federal

common law[,] . . . New York courts are ‘reluctan[t] to read choice-of-law clauses broadly.’”

Arnone v. Aetna Life Ins. Co., 860 F.3d 97, 108 (2d Cir. 2017) (quoting Fin. One Pub. Co. v.

Lehman Bros. Special Fin., Inc., 414 F.3d 325, 335 (2d Cir. 2005)). Courts within this Circuit

have determined that “[w]here a choice-of-law clause specifies only that the contract will be

‘governed by and construed in accordance with’ the law of a certain state, New York courts hold

that the clause does not control the law that applies to tort claims.” TransPerfect Glob., Inc. v.

Lionbridge Techs., Inc., No. 19cv3283 (DLC), 2020 WL 1322872, at *7 (S.D.N.Y. Mar. 20,

2020) (quoting Fin. One Pub. Co., 414 F.3d at 335); see also Mayagüez S.A. v. Citigroup, Inc.,



                                                      9
No. 16 Civ. 6788 (PGG), 2018 WL 1587597, at *8 (S.D.N.Y. Mar. 28, 2018) (“[I]n order for a

choice-of-law provision to apply to claims for tort arising incident to the contract, the express

language of the provision must be sufficiently broad as to encompass the entire relationship

between the contracting parties.” (internal quotation marks omitted)). The choice-of-law

provision in Exhibit A is nearly identical to the language rejected in Fin. One Pub. Co. and

Krock v. Lipsay, 97 F.3d 640, 645 (2d Cir. 1996).4 As such, the choice-of-law provision in the

restrictive covenant cannot govern Plaintiffs’ trademark secret claim.

        Next, I consider the choice-of-law provision in the RSU Agreements. Under New York

law, “when parties include a choice-of-law provision in a contract, they intend that the law of the

chosen state—and no other state—will be applied.” Ministers & Missionaries Ben. Bd. v. Snow,

26 N.Y.3d 466, 476 (N.Y. 2015). The court in Ministers also stated that “New York courts

should not engage in any conflicts analysis where the parties include a choice-of-law provision in

their contract.” Id. at 475; see Capstone Logistics Holdings, Inc. v. Navarrete, No. 17-cv-4819

(GBD), 2018 WL 6786338, at *20–21 (S.D.N.Y. Oct. 25, 2018), aff’d and remanded in part, 796

F. App’x 55 (2d Cir. 2020). The RSU Agreements reference the restrictive covenant attached to

the agreement as Exhibit A as consideration for the restrictive stock units: “In consideration of

the Restricted Stock Units granted herein, to the extent the Participant is not a party to any

employment agreement with the Company or any of its subsidiaries with similar restrictive

covenants, the Participant agrees to be bound by the provisions set forth on Exhibit A attached

hereto.” (Doc. 31-3.) Exhibit A must be read in conjunction with the RSU Agreement, as



4
  The contractual language at issue in Fin. One Pub. Co. states, “[t]his Agreement will be governed by and construed
in accordance with the laws of the State of New York (without reference to choice of law doctrine).” 414 F.3d at
332. The contractual language at issue in Krock v. Lipsay states, “[t]his Mortgage shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts.” 97 F.3d at 645. The language at
issue in these cases and the language at the provision at issue here are substantially similar on their face.

                                                             10
Paragraph 5 of the Agreement explicitly states the party agrees to be bound by the restrictive

covenant. See, e.g., Comm Trade USA, Inc. v. INTL FCStone, Inc., No. 13 Civ. 3998 KBF, 2014

WL 787912, at *5 (S.D.N.Y. Feb. 27, 2014). As such, the RSU Agreement’s choice-of-law

provision—which expressly encompasses tort claims—governs Plaintiffs’ misappropriation of

trade secrets claims. In keeping with the analysis, I conclude that Delaware law also applies to

Plaintiff’s unfair competition claims.

        I note that per the language of the RSU Agreement’s restrictive covenant Delaware law

could also plausibly apply to the breach of contract claims to which I concluded and applied

Connecticut law above. In making the determination to apply Connecticut law to breach of

contract claims and Delaware law to the remaining claims, I rely on a bedrock principle of

contract interpretation: “In a situation of potential contract ambiguity, an interpretation that

gives a reasonable and effective meaning to all terms of a contract is preferable to one that leaves

a portion of the writing useless or inexplicable.” Hartford Fire Ins. Co., 230 F.3d at 558. As

such, I conclude that the most reasonable interpretation of the two conflict-of-law provisions at

issue here is that the provision in the restrictive covenant applies to any breach of the covenant,

while the provision in the RSU agreement applies to claims that fall outside of the scope of

provision in the restrictive covenant, i.e., tort claims.

                B.      Breach of Contract Claim

        The elements of a breach of contract claim under Connecticut law are: “the formation of

an agreement, performance by one party, breach of the agreement by the other party and

damages.” Rosato v. Mascardo, 844 A.2d 893, 902 (Conn. App. Ct. 2004) (quoting Bouchard v.

Sundberg, 834 A.2d 744, 751 (Conn. App. Ct. 2003)).

        Plaintiffs’ pleadings adequately demonstrate that the parties formed an agreement when

they entered into the RSU Agreements; a fact Defendants do not dispute, (Defs.’ Mem. 2). The
                                                       11
parties disagree, however, over whether Defendants breached the restrictive covenants in the

RSU Agreements and the Non-Disclosure Agreements. Specifically, Defendants argue that

Plaintiffs fail to demonstrate that Defendants are providing substantially similar services to their

current employer, DHP. (Id. at 3.) As detailed below, with regard to Defendant McDonald, this

argument is fatally flawed, and there is information of which I can take judicial notice with

regard to Jones and Martin that support Plaintiffs’ assertion that Defendants are providing

substantially similar services to DHP.

       “When reviewing a 12(b)(6) dismissal, the court accepts as true all factual allegations in

the complaint.” Dorsett v. Cty. of Nassau, 732 F.3d 157, 159 (2d Cir. 2013). The non-compete

provision Plaintiffs allege Defendants breached—included in the RSU Agreements as Exhibit

A—restricts Defendants from “directly or indirectly provid[ing] substantially similar

professional services within the Territory to that part of any Person engaged in selling or

providing Competitive Services” for a period of two years. (Doc. 31-3.) Plaintiffs assert in the

First Amended Complaint that DHP is a direct competitor that engages in coordination of

benefits (“COB”) services similar to Plaintiffs. (FAC ¶ 31.) Plaintiffs also alleges that

McDonald—as Vice President, Client Engagement of Cotiviti—was responsible for building

client relationships and managing the company’s relationship with one of Plaintiffs’ largest

clients to provide COB services. (Id. ¶¶ 33–34.) Plaintiffs also state that McDonald joined DHP

as Vice President of Eligibility Operations, and that in this role McDonald oversees DHP’s COB

related business. (Id. ¶ 7.) Martin was employed at Cotiviti as a Senior Director of Audit

Operations; in this role, Martin oversaw multiple accounts and audit projects. (Id. ¶ 37.) Martin

is now employed at DHP as a Senior Director, Eligibility Operations. (Id. ¶ 9.) DHP currently

lists Martin’s title as Vice President, Payment Integrity Operations. In this capacity, Martin



                                                     12
“leads Discovery’s Premium Restoration and Coordination of Benefits Operations teams and

drives results that help customers improve claims and eligibility accuracy.” Jeff Martin,

Discovery Health Partners (last visited July 1, 2021),

https://www.discoveryhealthpartners.com/about-us/jeff-martin/. Jones was Director, Operations

– Data Mining, Analytics and Payment Accuracy at Cotiviti. In this role, Jones managed Cotiviti

accounts, oversaw the development of new audit concepts, client contract management, audit

staffing and delivery, and account growth. (FAC ¶ 41.) Jones joined DHP as a Senior Director,

Coordination of Benefits. (Id. ¶ 10.) In this role, Jones is “responsible for directing Discovery’s

Coordination of Benefits (COB) organization while driving growth, new solutions, and process

improvements to deliver best-in-class results for [its] clients.” Ron Jones, Discovery Health

Partners (last visited July 1, 2021), https://www.discoveryhealthpartners.com/author/ron-jones/.

On his LinkedIn profile, Jones states that his responsibilities at DHP include: “P&L [], strategic

planning, client management, technology/automation build out, content creation, and yield

management.” Ron Jones, LinkedIn (last visited July 1, 2021), https://www.linkedin.com/in/ron-

jones-936b2955.

       Although Plaintiffs did not provide any details as to what responsibilities Jones and

Martin have in their new positions, I take judicial notice of information provided on DHP’s

website, as it is publicly available, and its authenticity is not in dispute. At the motion to dismiss

phase, “[t]he court may consider the complaint, documents attached to the complaint or

incorporated by reference, or matters of which judicial notice may be taken under Federal Rule

of Evidence 201.” Mehmet v. Gautier, No. 18-CV-9090 (VSB), 2019 WL 4805859, at *5

(S.D.N.Y. Sept. 30, 2019). Pursuant to Fed. R. Evid. 201(1), “[I] . . . may take judicial notice on

[my] own” of “a fact that is not subject to reasonable dispute.” Fed. R. Evid. 201(b), (c). “[T]he



                                                     13
case law applying Rule 201 states that, ‘[f]or purposes of a 12(b)(6) motion to dismiss, a court

may take judicial notice of information publicly announced on a party’s website, as long as the

website’s authenticity is not in dispute and it is capable of accurate and ready determination.’”

Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 167 (S.D.N.Y.

2015) (quoting Doron Precision Sys. v. FAAC, Inc., 423 F. Supp. 2d 173,179 n.8 (S.D.N.Y.

2006)). “If a court does take judicial notice of a website, the website’s purposes at the motion-

to-dismiss stage are limited in that it can be used only for determining what the documents state

and not to prove the truth of their contents.” Casio v. Vineyard Vines, LLC, No. 19-CV-5135

(JMA) (AYS), 2021 WL 466039, at *5 (E.D.N.Y. Feb. 9, 2021) (internal quotation marks

omitted). In support of their breach of contract claim against McDonald, Plaintiffs referenced

DHP’s March 6, 2019 press release, which is found on the same website as the biographies for

Jones and Martin. (Pls.’ Opp. 6); Discovery Welcomes Kevin McDonald as New Vice President

of Eligibility Operations, Discovery Health Partners (last visited June 29, 2021),

https://www.discoveryhealthpartners.com/discovery-welcomes-kevin-mcdonald-new-vice-

president-eligibility-operations/. Defendants did not contest the authenticity of the press release.

As such, I take judicial notice of the information provided on DHP’s website describing Jones’s

and Martin’s job responsibilities.

       Plaintiffs have alleged sufficient facts to support a claim of breach of contract against

McDonald, Martin and Jones given the scope of the non-compete provision and the details of the

former employees’ responsibilities in their roles at DHP. When coupled with the allegation that

DHP is a direct competitor of Plaintiff, the pleading provides “enough fact[s] to raise a

reasonable expectation that discovery will reveal evidence” that Defendants provide substantially

similar services to DHP in their new roles. Twombly, 550 U.S. at 556; see, e.g., S. Home Care



                                                    14
Servs., Inc. v. Visiting Nurse Servs., Inc. of S. Conn., No. 3:13CV792 (RNC), 2014 WL

12756150, at *3 (D. Conn. Mar. 13, 2014) (concluding that Plaintiff’s breach of contract claim

survived Defendants’ motion to dismiss where former employees worked for another employer

in the same industry).

               C.        Trade Secret Claim

       To adequately plead a claim of misappropriation of trade secrets under Delaware law,

Plaintiffs must show

       acquisition of a trade secret of another by a person who knows or has reason to
       know that the trade secret was acquired by improper means or, alternatively, the
       disclosure or use of a trade secret of another without express or implied consent by
       a person who either: (1) acquired the secret by improper means; (2) knew or had
       reason to know that their knowledge of the trade secret was (A) derived by another
       who acquired it by improper means, (B) acquired under circumstances giving rise
       to a duty to maintain its secrecy or limit its use, or (C) acquired by accident or
       mistake.

Adtile Techs. Inc. v. Perion Network Ltd., Civ. No. 15-1193-SLR, 2016 WL 3457152, at *3 (D.

Del. June 23, 2016) (internal quotation marks omitted) (citing Del. Code Ann. tit. 6, § 2001

(West)). Further, Delaware courts have enjoined Defendants from working at a competitor

where there is “an inevitable and imminent danger of disclosure of . . . trade secrets to

[competitor] and use of these trade secrets by [competitor].” W.L. Gore & Assocs., Inc. v. Wu,

No. Civ.A. 263-N, 2006 WL 2692584, at *17 (Del. Ch. Sept. 15, 2006), aff’d, 918 A.2d 1171

(Del. 2007) (internal quotation marks omitted).

       Plaintiffs argue that they have adequately pled misappropriation of trade secrets, as

Defendants will inevitably disclose trade secrets because they had access to trade secrets while

employed at Cotiviti and have similar responsibilities in their new roles at DHP. (Pls.’ Mem.

21–22.) Defendants disagree; they claim that Plaintiffs have failed to demonstrate that

Defendants occupy roles similar to the ones they had at Cotiviti. (Doc. 36, at 8.) As I concluded


                                                     15
above, Plaintiffs adequately alleged that Defendants’ roles at DHP is similar to their roles at

Cotiviti. Because Plaintiffs have demonstrated that Defendants had access to Cotiviti’s trade

secrets during their employment and that they have substantially similar responsibilities in their

new roles, they have sufficiently alleged misappropriation of trade secrets as to all Defendants.

               D.      Unfair Competition Claim

         Under Delaware law, the “elements of the tort of unfair competition are that the plaintiff

has a reasonable expectancy of entering a valid business relationship, with which the defendant

wrongfully interferes, and thereby defeats the plaintiff’s legitimate expectancy and causes him

harm.” Ethypharm S.A. France v. Abbott Labs., 598 F. Supp. 2d 611, 618 (D. Del. 2009)

(quoting Total Care Physicians, P.A. v. O’Hara, 798 A.2d 1043, 1057 (Del. Super. Ct. 2001)).

While “Delaware courts have struggled to precisely define the boundaries of the common law in

this area,” they have concluded that “[t]he essential element separating unfair competition from

legitimate market participation . . . is an unfair action on the part of defendant by which he

prevents plaintiff from legitimately earning revenue.” EDIX Media Grp., Inc. v. Mahani, No.

Civ.A. 2186-N, 2006 WL 3742595, at *11 (Del. Ch. Dec. 12, 2006).

       Defendants contend that Plaintiffs’ unfair competition claim is duplicative of their other

claims and, as such, fails for the same reasons Defendants argue Plaintiffs’ breach of contract

and misappropriation of trademark claims fail. (Defs.’ Mem. 9.) Plaintiffs do not dispute

Defendants’ assertion that their unfair competition claim relies on their breach of contract and

misappropriation of trade secret claims. Instead, Plaintiffs counter by relying on the amorphous

nature of the tort. Plaintiffs claim the First Amended Complaint demonstrates that Defendants

have or will misappropriate trade secrets to gain an unfair advantage. As a result, Plaintiffs

conclude that they face the prospect of loss of business expectancies, and other monetary and non-

monetary damages. (Pls.’ Mem. 25.) I conclude that Plaintiffs have failed to allege a claim for

                                                     16
unfair competition. Delaware courts have found unfair competition claims “redundant” where the

claim neither “affords plaintiff[s] [] relief at common law from breaches of confidentiality that [their]

claim in contract does not [] [n]or expand[s] upon damages derived from [a] non-competition

agreement.” EDIX Media, 2006 WL 3742595, at *11. An unfair competition claim also fails when

another claim the unfair competition claim is derived from is insufficiently pled. See Accenture

Glob. Servs. GMBH v. Guidewire Software Inc., 581 F. Supp. 2d 654, 666 (D. Del. 2008). Plaintiffs

fail on both counts. Plaintiffs’ unfair competition claim neither affords relief that their breach of

contract and trade secret claims do not, nor does it provide additional damages.

                Conclusion

        For the foregoing reasons, Defendants’ motion to dismiss, (Doc. 33), Plaintiffs’ First

Amended Complaint is GRANTED in part and DENIED in part. Specifically, the motion is

granted as to Plaintiffs’ unfair competition claim, and denied as to Plaintiffs’ breach of contract

and misappropriation of trade secrets claims. The Clerk of Court is respectfully directed to

terminate the open motion at Doc. No. 33. Defendants shall file an Answer to the First Amended

Complaint within twenty-one days of the date of this Opinion & Order.

SO ORDERED.

Dated: July 2, 2021
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge




                                                       17
